              Case 1:20-cv-00897-VSB Document 9 Filed 05/18/20 Page 1 of 1


                                                                    Littler Mendelson, PC
                                                                    900 Third Avenue
                                                                    New York, NY 10022.3298




                                                                    Eric D. Witkin
                                                                    212.497.8487 direct
                                                                    212.583.9600 main
                                                                    646.417.7546 fax
                                                                    ewitkin@littler.com

May 18, 2020



VIA ECF

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re:       Jose Hernandez v. Dollar Tree Stores Inc. (SDNY - No. 20 CV 897)

Dear Judge Broderick:

       Our law firm represents Defendant Dollar Tree Stores Inc. (“Defendant”) in the above-
referenced action. We write with the consent of all parties to inform the Court that the parties
have reached a settlement of the action subject to the implementation of a signed written
settlement agreement. The parties request an adjournment of all existing deadlines for 30 days
pending the filing of a Stipulation of Dismissal with Prejudice after the settlement agreement has
been implemented.

          We thank Your Honor for considering this request.

                                                       Respectfully,

                                                       /s/ Eric D. Witkin
                                                       Eric D. Witkin
EDW/jm

cc:       Donald J. Weiss, Esq., Attorney for Plaintiff (via ECF)




littler.com
